ON appellant’s motion for rehearing.
BEAUCHAMP, Judge.
Appellant’s motion for rehearing is based on the contention *146that the evidence was not sufficient; and that it gave all of the elements necessary to constitute common law marriage. We have carefully examined the record and find none of the elements essential to such conclusion. The father of the prosecutrix said the daughter expressed a desire to marry appellant. She said they intended to marry. He did not testify, but a cousin testified that the defendant told him that she was his wife. Such statement by the defendant is not sufficient, under the circumstances of this case, to support a finding by a jury that she was his common law wife. It will not be necessary for us to discuss the case further than to state the facts, which has been amply done in the original opinion.
Appellant has filed a supplemental motion calling attention to the order in the record listing thirteen men as members of the grand jury that found the indictment, and has asked that the indictment be quashed. The identical question comes from the same court in a case this day decided, being No. 23,677, Merle J. Rawls v. State of Texas, (Page 146 of this volume.) Reference is had to the opinion in that case for the conclusion in the instant case that the indictment should not be quashed.
The motion for rehearing is overruled.